DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6,10,11,13-15,17,18,20,21,22,25-27, & 30 are allowed.  The following is a statement of reasons for the indication of allowable subject matter: 

 As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious “calculating a plurality of color strengths for the test film at such plurality of combinations of illumination angle and measurement angle, and at such one or more wavelengths; determining a composite color strength for the test film by applying nonuniform weighting factors to such plurality of color strengths, in combination with the rest of the limitations of claim 1.
Pertinent Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Frick US Pat No. 10,895,505, Kettler US Pub No. 2008/0052023, Norris US Pub No. 2014/0195189, McCarty et al. US Pat No. 3,916,168, & Torfs et al. US Pub No. 2002/0118357.
	
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more 






/MAURICE C SMITH/Examiner, Art Unit 2877